COURT OF APPEALS
                          THIRD DISTRICT OF TEXAS

                               -440. 14-14-0381-C=V='


                      MELVIN VALENTINE, JR., Appellant




             TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellee


                    On Appeal from County Court at Law No. 2
                              Travis County, Texas
                     Trial Court Cause No. C-l-CV-14-010145



      SUPPLEMENTAL AFFIDAVIT OF MELVIN VALENTINE, JR.




STATE OF TEXAS                          §
                                        §
COUNTY OF TRAVIS                        §

   I, the undersigned Notary Public in and for said County in said State; hereby

attest to Melvin Valentine, Jr. on this day personally appeared and states the

following:

     1. My name is Melvin Valentine, Jr. and I am over the age of 18, a resident in

        the State of Texas, I am capable of acknowledging facts relating to this

        affidavit. The facts stated in this affidavit are true and correct.
6. Appellant seeks this extension not to delay the process, but it's sought in

   order to give appellant the opportunity to file this document.



Signed this 8th day of January, 2015


Respectfully Submitted,^Udo^, &\ou0a£u
Melvin Valentine, Jr.
12223 Running Bird Lane # A
Austin, Texas 78758
(512)909-7379




                        CERTIFICATE OF SERVICE


This is to certify that a true and correct copy ofthis foregoing motion has been
supplied to Valerina Walters pursuant Texas Rules of Civil Procedure via fax
512-424-7725 before 5:00 pm recipient's time.

                      ATTORNEY FOR THE TEXAS
                    DEPARTMENT OF PUBLIC SAFETY
                             VALERINA WALTERS
                  P. O. BOX 4087, MSC -0246 (ORC Legal)
                              Austin, Texas 78773
                                   (512)424-2736
                             (512) 424-7725 (FAX)




                                                         M^mL &
                                                          Melvin Valentine, Jr.
                             COURT OF APPEALS
                          THIRD DISTRICT OF TEXAS

                                -NOri-4-14-03Sl-CV—
                                 P3~/4~ o03O3-Ci^

                       MELVIN VALENTINE, JR., Appellant

                                            V.



             TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellee

                    On Appeal from County Court at Law No. 2
                                Travis County, Texas
                     Trial Court Cause No. C-l-CV-14-010145


      SUPPLEMENTAL AFFIDAVIT OF MELVIN VALENTINE, JR.


STATE OF TEXAS                          §
                                        §
COUNTY OF TRAVIS                        §                                     v,^

   I, the undersigned Notary Public in and for said County in said State; hereby
attest to Melvin Valentine, Jr. on this day personally appeared and states the
following:

     1. My name is Melvin Valentine, Jr. and I am over the age of 18, a resident in
        the State ofTexas, I am capable ofacknowledging facts relating to this
        affidavit. The facts stated in this affidavit are true and correct.
      2. ANotice ofAppeal filed in County Court 2.
      3. An Affidavit ofInability to pay was also filed with the Notice ofAppeal
         and is currently available for review on the 3rd Court ofAppeal website.
      4. My current income as ofthe month ofOctober is $1400 gross.
      5. These fabricated charges in both cases have prevented me from acquiring
         several new jobs in order to pay court cost.

      6. My income is within the federal poverty income level guidelines as
         determined by the U. S. Department ofHealth and Human Services.
     7. Ihave one dependent under the age of18.
     8. Iown no stocks, bonds or other property ofany significant value, other
        than my furniture and personal effects that can be sold or pawned to raise
        money for the payment ofcourt costs. After paying my monthly living
        expenses, I do not have sufficient funds to pay an unexpected court
        prepayment fees.

     9. I currently have $0.00 cash on hand.

     10.1 have $0.00 in my checking account.
Ibelieve Ihave ameritorious claim and verify that the statements made in this
affidavit are true and correct. Ifurther request this court to proceed without the
payment of filing fees.



                                       C
                               elvin Valentine, Affiant
                                      tow* *•" ^n ^1>/«^           Rs»r



SWORN AN SUBSCRIBED TO before me, the undersigned authority, on this the
__£_, day of X^y                                 , 2015. .

      /SHBfc       MARK JOHN SASSIN                 Notary Public, State of Texas
      &ZO& Notary Public. Slateol Texas        My Commission Expires: f////~7
      liWM My Commission Expires
      W^             April 01. 2017